On Petition for Rehearing.
Per Curiam.
A rehearing is asked in this cause upon a point not made nor referred to in the original briefs. Under rules twenty-two and twenty-three of this court it is not permitted to raise such alleged error.
Petition overruled.
Roby, J. — The complaint was in five paragraphs. Separate demurrers to each of them were overruled, and the ruling was excepted to. The record entry made is as follows : “And the court, being sufficiently advised, now overrules the demurrer to the amended complaint herein, to which ruling of the court the defendant at the time excepts.”
I concur in overruling the petition for a rehearing, and place my assent upon the ground that the exception taken is as broad as the ruling, and applies to each paragraph of the complaint. If it does not do so, the trial judge ought to have made five separate entries of his action, in order that appellant be enabled to preserve its rights by separate exceptions, all of which involves an absurdity, which I do not think the law' requires.